Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,                                     )
                                                      )
                  Plaintiff,                          )
                                                      )   Case No. 9:19-mc-80562-WPD
           v.                                         )
                                                      )   Judge William P. Dimitrouleas
   CHECKPOINT SYSTEMS, INC.,                          )
                                                      )   Magistrate Judge William Matthewman
                  Defendant.                          )
                                                      )

            CHECKPOINT’S REPLY TO ITS MOTION TO COMPEL NON-PARTY
         NEDAP INC. TO PRODUCE ALL DOCUMENTS RESPONSIVE TO SUBPOENA

         Nedap fails to acknowledge that it is not an impartial and irrelevant third party in this case.
  Nedap has entered into joint ventures with All-Tag to compete against Checkpoint during the
  relevant time period, its Vice President and General Manager, Patrick was being paid by All-Tag
  while working for Nedap, and after leaving Nedap (after Checkpoint served its subpoena) joined
  All-Tag as a purported expert “consultant” in this case. Nedap’s assertion that it has minimal
  connection to the issues in this lawsuit is simply false. Checkpoint has a substantial need for
  Nedap’s information relating to its sales of EAS systems and labels in the U.S. as such information
  is critical to Checkpoint’s defense. Without information from Nedap, Checkpoint is denied the
  opportunity to defend the claims against it.
  I. NEDAP HAS HIGHLY RELEVANT INFORMATION AS A COMPETITOR AND A
     PARTNER OF ALL-TAG.

         Checkpoint’s Subpoena to Nedap seeks relevant information for five separate reasons:
         First, Nedap and All-Tag are joint venture partners. Nedap attempts to present itself as a
  non-party who was dragged into this case by Checkpoint’s Subpoena claiming its “only connection
  to this litigation is that it also sells EAS products in the U.S.” (D.E. 13, at 2.) That is incorrect.
  Nedap partnered with All-Tag in a joint venture to “keep Checkpoint out” of the EAS market. Ex.
  A. Indeed, the Declarant supporting Nedap’s response, who claims “Nedap’s involvement in the
  sale of labels began in 2016,” was the same person who approached All-Tag in 2015 about the
  opportunity for the two companies to partner together to foreclose Checkpoint’s sales of EAS
  products. Id. In 2016, All-Tag and Nedap entered into a joint venture whereby Nedap agreed to
Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 2 of 7



  recommend All-Tag to its customers as a tagging solutions supplier, and All-Tag agreed to
  recommend Nedap’s EAS systems to retailers. Ex. B.
         Second, Nedap's information is also relevant because All-Tag has now retained Nedap’s
  former Vice President and General Manager, Patrick O’Leary, as a purported expert in this case.
  At the time Checkpoint served its subpoena, O’Leary was employed by Nedap and was also acting
  as a purported “sales agent” for All-Tag. Following service of the subpoena, O’Leary joined All-
  Tag as a purported expert. Thus, through O’Leary, All-Tag has access to the very Nedap marketing
  and sales information that Nedap refuses to give Checkpoint. The only way to level the playing
  field in this case is to order Nedap to comply with Checkpoint’s subpoena.
         Third, Nedap’s involvement in the EAS market is on a much larger scale and for a longer
  time period than it suggests. Nedap’s claim that it rarely sells to Retailers, it was not operating in
  the United States until its first sale of EAS labels in 2016, and that it first started selling EAS
  systems in the U.S. market in 2018 are all contradicted by documents already produced by All-
  Tag. In 2015 and continuing until at least 2018, Nedap and All-Tag competed with Checkpoint
  and marketed Nedap’s RF EAS systems directly to Retailers. See, e.g., Ex C (2015 All-Tag email
  referring bid to Nintendo for EAS towers from Nedap and labels from All-Tag); Ex. D (2015 All-
  Tag email discussing partnership between Nedap and All-Tag to obtain substantial EAS business
  from Dollar General); Ex. A (Nedap and All-Tag discussing “support of Nedap’s U.S. sales
  operations” in 2015); Ex. E (2017 All-Tag email referring to Nedap obtaining business of Target
  Corporation for installation of EAS systems at all new and remodeled stores); Ex. F (2018 Nedap
  email attaching proposal for RF EAS bid at Michaels). These All-Tag documents, alone, show
  Nedap’s involvement in the EAS market on a much larger scale and for a longer time period than
  claimed by Nedap.
         Fourth, the Subpoena seeks information specifically related to Checkpoint’s defense of
  All-Tag’s antitrust claims. All-Tag alleges that Checkpoint uses its purported unique ability to
  sell EAS systems and labels combined with its ability to provide nationwide servicing and
  installation to leverage its alleged dominance in those areas thereby foreclosing competitors – such
  as Nedap – from selling RF labels. According to All-Tag, Checkpoint is the only entity that can
  provide such products and servicing. Information from Nedap is needed to enable Checkpoint to
  determine Nedap can provide and to whom they are able to provide it because All-Tag claims that
  only Checkpoint, and no competitor, can offer similar products and servicing. All-Tag, not



                                                    2
Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 3 of 7



  Checkpoint, put Nedap’s sales, servicing, and marketing of EAS systems and components at issue
  by claiming that Checkpoint is foreclosing competitors, including Nedap, from opportunities in
  the Relevant Market. All-Tag specifically identified Nedap as a competitor. Without the specific
  information requested by the Subpoena, including information enabling Checkpoint to understand
  Nedap’s product offerings, sales in the Relevant markets, and relationships with yet other
  competitors, Checkpoint is deprived of critical evidence.
         As a major competitor of Checkpoint, Nedap sells similar products and, in coordination
  with its integrators, it represents to Retailers that it can provide nationwide servicing and
  installation. Information from Nedap relating to its sales, servicing, installation, and marketing,
  as requested in Requests 1 through 7, is expected to demonstrate that Nedap engages in the very
  activity All-Tag claims Checkpoint forecloses. For example, Nedap’s proposals to Retailers will
  demonstrate Nedap’s product offerings including the various markets Nedap (or its integrators)
  have attempted to sell EAS products. Nedap’s agreements with its integrators and Retailers will
  demonstrate the relationship between the entities and how EAS manufacturers can partner with
  integrators to offer the product and service portfolio that All-Tag alleges Checkpoint uses to
  foreclose competition. The information requested by the Subpoena will further demonstrate that
  Nedap is selling into the Relevant Markets, as identified by All-Tag, and continues to be a
  successful competitor.
         Checkpoint needs the specific information related to Nedap’s sales, servicing, and
  installation—and not aggregate information—to accurately compare its sales of EAS systems and
  labels in the subcategories of the Relevant Market to those of Nedap’s sales to the same types of
  entities. Outside of its knowledge that Nedap is a main competitor with a large presence in the
  United Sates, Checkpoint has no way of knowing whether it is apples-to-apples comparable to
  Nedap’s sales in the Relevant Market. Without this information, Checkpoint is left empty handed
  in its defense against All-Tag’s claims.
         Fifth, the Subpoena seeks information specifically related to Checkpoint’s defense of All-
  Tag’s Lanham Act claims. All-Tag alleges that Checkpoint distributed a study which falsely
  represented the performance of All-Tag’s labels. Nedap conducted its own study in 2015 finding
  performance issues with All-Tag’s labels. But Nedap has not produced any of the correspondence
  sought by Request 8 relating to that study. Without the correspondence, Checkpoint cannot
  interpret the reasoning behind the study and its subsequent use.



                                                  3
Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 4 of 7



  II. NEDAP HAS ACCESS TO THE INFORMATION REQUESTED.
         Nedap attempts to throw up two separate roadblocks to the Subpoena: (1) it should not
  have to produce documents on sales to retailers because it sells through integrators and (2) the
  information sought is in the hands of Nedap’s foreign affiliates. Neither have merit.
         Nedap’s claim that it should not have to produce documents on sales to retailers because it
  distributes its product through integrators ignores Nedap’s dual role as a manufacturer and seller
  of EAS systems and labels. Indeed, Nedap and All-Tag’s joint venture agreement makes no
  reference to selling through “integrators,” as claimed by Nedap in its response, but specifically
  references “American retailers.” Ex B; see also Ex. G (2016 article promoting Nedap’s EAS
  systems to retailers in the U.S.). Nedap does not deny that it has relevant documents—nor could
  it given the prominent role Nedap plays in the U.S. EAS market. Nedap would rather require
  Checkpoint to incur the burden and cost associated with serving and enforcing individual
  subpoenas on at least five U.S. integrators located throughout the country to obtain evidence that
  likely resides, in whole or in part, with Nedap.1 Not only is the burden imposed on Checkpoint to
  enforce those subpoenas unjustified when Nedap is able to provide the information, but the
  integrators cannot provide a complete picture of Nedap’s activity in the Relevant Markets.
         With respect to its foreign affiliates, Nedap is one of many subsidiaries organized under
  the parent company Nedap N.V. in the Netherlands. Nedap—the U.S. subsidiary—concedes that
  information sought from foreign affiliates is within its control—indeed, Nedap has already
  produced the label studies conducted by its Dutch counterpart. Further, while Nedap was
  incorporated in 2013, Nedap’s foreign affiliates had widespread sales and marketing efforts over
  several years in the United States, both before and after 2013. Indeed, Nedap affiliates were active
  in the U.S. market since at least 2003. See, Ex. H (2013 article indicating that “several Nedap
  business units have been acting on the American market for well over a decade”). Nedap cannot
  object to the Subpoena by simply hiding behind its most recent U.S. venture. Because Nedap is
  indistinguishable from its foreign affiliates, Nedap must produce information from its affiliates.
  See, e.g., Appleton Papers Inc. v. George A. Whiting Paper Co., Case No. 08-16, 2009 WL
  2408898, at * 1 (E.D. Wis. July 31, 2009) (ordering production of documents from four affiliated


  1
    Checkpoint has already served five subpoenas on integrators and anticipates having to enforce
  those subpoenas in multiple courts because the integrators have objected on several grounds,
  including obligations they claim to have with Nedap.

                                                   4
Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 5 of 7



  companies where corporations were members of “a labyrinthine group of corporations” with a
  common parent).
  III. CHECKPOINT’S SUBPOENA IS NOT UNDULY BURDENSOME.
          Checkpoint made several efforts to ease the burden on Nedap, such as engaging in multiple
  conference calls with Nedap’s attorney over the course of several months, providing examples of
  the documents sought, and pointing to specific competitive EAS bids involving Nedap.
  Checkpoint has endeavored to minimize the burden on Nedap, yet Nedap still refuses to produce
  the information sought.
          To the extent Nedap’s estimation of the time and resources necessary to comply with the
  Subpoena is accurate, Checkpoint would work with Nedap to minimize the burden in collecting
  responsive material, allowing for the production of the information in the format in which it is
  kept, and minimizing any materials Nedap would have to review.
  IV. NEDAP’S ALLEGED “PROPRIETARY AND CONFIDENTIAL” INFORMATION IS
      SUFFICIENTLY PROTECTED FROM DISCLOSURE BY THE STIPULATED
      PROTECTIVE ORDER.
        Nedap claims it cannot produce the information requested by the Subpoena because it
  contains propriety and confidential business information that is subject to non-disclosure
  agreements.    However, this Court can order disclosure of such confidential information if
  Checkpoint demonstrates a substantial need for the information. Fed. R. Civ. P. 45(d)(3)(C).
  Because Checkpoint has articulated the specific, substantial need for Nedap’s confidential business
  information and even provided examples to support its need, Nedap should be required to disclose
  its purported confidential information. Contra, TYR Tactical, LLC v. Protective Prods.
  Enterprises, LLC, No. 15-CIV-61741, 2016 WL 106473134, at *2-3 (S.D. Fla. Mar. 8, 2016) (non-
  party not required to produce confidential information in response to subpoena where seeking party
  failed to establish relevance of information outside of mere speculation). Furthermore, as stated in
  the Motion, the existence of the Stipulated Protective Order provides conditions under which
  Nedap can produce its alleged confidential information and preclude Checkpoint and All-Tag from
  obtaining it, which sufficiently protects Nedap’s proprietary information.        See, e.g., Direct
  Purchaser Class Plaintiffs v. Apotex Corp., Case No. 16-62492-MC-ZLOCH, 2017 WL 4230124,
  at *5 (S.D. Fla. May 15, 2017) (ordering disclosure of competitor’s information pursuant to
  protective order in antitrust case).




                                                   5
Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 6 of 7



         Moreover, despite Nedap’s claims of confidentiality, Nedap provided similar information
  freely during the course of several years to All-Tag prior to entering into their joint venture
  agreement. See, Motion, p. 2. Because the information requested is relevant and Checkpoint has
  demonstrated a substantial need, as discussed above, Nedap cannot continue to avoid compliance
  with the Subpoena on this basis. Eastwood Enterprises, LLC v. Farha, Case No.: 8:07-CV-1940-
  T-33EAJ, 2010 WL 11508180, at *3 (M.D. Fla. Apr. 26, 2010) (requiring the disclosure of non-
  party’s trade secrets due to demonstration of substantial need). As a result, Nedap should be
  ordered to comply with the subpoena.
                                           CONCLUSION
         WHEREFORE, Defendant Checkpoint Systems, Inc. respectfully requests that the Court
  grant its Motion to Compel and requests the entry of an order compelling Nedap, Inc. to produce
  all documents responsive to the Subpoena, overruling Nedap, Inc.’s objections thereto, and for
  such further relief as this Court deems just and proper.



   Dated: May 10, 2019                             /s/ Gavin C. Gaukroger
                                                   One of the attorneys for Checkpoint Systems, Inc.

   Gavin C. Gaukroger                              Robert J. Palmersheim (pro hac vice)
   Charles H. Lichtman                             Anand C. Mathew (pro hac vice)
   BERGER SINGERMAN LLP                            Julie M. Mallen (pro hac vice)
   350 East Las Olas Boulevard, Suite 1000         PALMERSHEIM & MATHEW LLP
   Fort Lauderdale, Florida 33301                  401 N. Franklin Street, Suite 4S
   Tel: (954) 525-9900                             Chicago, Illinois 60654
   Fax: (954) 523-2872                             Tel: (312) 319-1791
                                                   Fax: (312) 878-2890
                                                   rjp@thepmlawfirm.com
                                                   acm@thepmlawfirm.com
                                                   jmm@thepmlawfirm.com




                                                   6
Case 9:19-mc-80562-WPD Document 14 Entered on FLSD Docket 05/10/2019 Page 7 of 7



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 10, 2019, a true and correct copy of the foregoing was

  filed with the Clerk of the Court using CM/ECF which will generate and serve a Notice of

  Electronic Filing to the following to the attorneys listed below, and sent via email to counsel for

  non-party Nedap, Inc., Christopher Naveja, Esq., Saul Ewing Arnstein & Lehr, LLP, 161 North

  Clark Street, Suite 4200, Chicago, IL 60601, (312)876-7140, Christopher.naveja@saul.com.

   Damon Suden                                        Christopher W. Kammerer
   KELLEY DRYE & WARREN LLP                           John F. Mariani
   101 Park Avenue                                    KAMMERER MARIANI PLLC
   New York, NY 10178                                 1601 Forum Place, Suite 500
   212-808-7800                                       West Palm Beach, FL 33401
   Email: dsuden@KelleyDrye.com                       561-990-1592
                                                      Email: ckammerer@kammerermariani.com
   Julian Solotorovsky                                Email: jmariani@kammerermariani.com
   Matthew C. Luzadder
   KELLEY DRYE & WARREN LLP                           John B. Williams
   333 West Wacker Drive                              WILLIAMS LOPATTO PLLC
   Chicago, IL 60606                                  1707 L Street NW, Suite 550
   312-857-7070                                       Washington, DC 20036
   Email: jsolotorovsky@KelleyDrye.com                202-296-1611
   Email: mluzadder@kelleydrye.com                    Email: jbwilliams@williamslopatto.com

   William A. MacLeod
   KELLEY DRYE & WARREN LLP
   3050 K Street NW, Suite 400
   Washington, DC 20007
   202-342-8811
   Email: wmacleod@kelleydrye.com

                                                        /s/ Gavin C. Gaukroger




                                                  7
